DETAILED ACTION
Claims 1-15 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
3.  	Claims 1-15 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“An imaging device comprising: 
  	a plurality of pixels arranged in a matrix, the plurality of pixels including a first pixel and a second pixel that are located in a same column; 
  	a first signal line connected to the first pixel; 
  	a second signal line connected to the second pixel; and 
  	a power-supply line connected to at least one of the plurality of pixels, two or more voltages that differ from each other being applied to the power-supply line,
  	wherein, when a distance between the power-supply line and the first signal line is denoted by d1, and a distance between the power-supply line and the second signal line is denoted by d2, 
  	d1<d2 is satisfied in a first cross-section that is orthogonal to a column direction, and 
  	d1>d2 is satisfied in a second cross-section that is orthogonal to the column direction and that is different from the first cross-section.”

    	The closest prior art of record relied upon is Jang (US 2016/0233287 A1) comprising a organic light emitting display panel comprising first and second signal lines connected to pixel columns having a first and second power supply voltage different from each other. However, the prior art taken alone or in combination fails to teach a power-supply line connected to at least one of the plurality of pixels, two or more voltages that differ from each other being applied to the power-supply line, wherein, when a distance between the power-supply line and the first signal line is denoted by d1, and a distance between the power-supply line and the second signal line is denoted by d2, d1<d2 is satisfied in a first cross-section that is orthogonal to a column direction, and d1>d2 is satisfied in a second cross-section that is orthogonal to the column direction and that is different from the first cross-section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOHN H MOREHEAD III/Examiner, Art Unit 2697          



/LIN YE/Supervisory Patent Examiner, Art Unit 2697